UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6482



JEROME ALEXANDER RIDDICK,

                                              Plaintiff - Appellant,

         versus


CITY OF SUFFOLK; RANDOLPH CARTER, Assistant
Prosecutor; J. K. COOKE, Detective, Suffolk
Police Department,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-96-1464-AM)


Submitted:   September 30, 1997           Decided:   October 23, 1997


Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Alexander Riddick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C.A. § 1983 (West Supp.1997)

complaint under 28 U.S.C.A. § 1915(A) (West 1994 & Supp. 1997). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal
on the reasoning of the district court. Riddick v. City of Suffolk,
No. CA-96-1464-AM (E.D. Va. Mar. 7, 1997). We deny the motion for

default judgment and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2